Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 1 of 84 PageID #:
                                    1889
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 2 of 84 PageID #:
                                    1890
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 3 of 84 PageID #:
                                    1891
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 4 of 84 PageID #:
                                    1892
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 5 of 84 PageID #:
                                    1893
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 6 of 84 PageID #:
                                    1894
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 7 of 84 PageID #:
                                    1895
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 8 of 84 PageID #:
                                    1896
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 9 of 84 PageID #:
                                    1897
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 10 of 84 PageID #:
                                     1898
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 11 of 84 PageID #:
                                     1899
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 12 of 84 PageID #:
                                     1900
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 13 of 84 PageID #:
                                     1901
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 14 of 84 PageID #:
                                     1902
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 15 of 84 PageID #:
                                     1903
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 16 of 84 PageID #:
                                     1904
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 17 of 84 PageID #:
                                     1905
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 18 of 84 PageID #:
                                     1906
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 19 of 84 PageID #:
                                     1907
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 20 of 84 PageID #:
                                     1908
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 21 of 84 PageID #:
                                     1909
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 22 of 84 PageID #:
                                     1910
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 23 of 84 PageID #:
                                     1911
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 24 of 84 PageID #:
                                     1912
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 25 of 84 PageID #:
                                     1913
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 26 of 84 PageID #:
                                     1914
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 27 of 84 PageID #:
                                     1915
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 28 of 84 PageID #:
                                     1916
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 29 of 84 PageID #:
                                     1917
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 30 of 84 PageID #:
                                     1918
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 31 of 84 PageID #:
                                     1919
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 32 of 84 PageID #:
                                     1920
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 33 of 84 PageID #:
                                     1921
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 34 of 84 PageID #:
                                     1922
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 35 of 84 PageID #:
                                     1923
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 36 of 84 PageID #:
                                     1924
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 37 of 84 PageID #:
                                     1925
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 38 of 84 PageID #:
                                     1926
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 39 of 84 PageID #:
                                     1927
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 40 of 84 PageID #:
                                     1928
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 41 of 84 PageID #:
                                     1929
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 42 of 84 PageID #:
                                     1930
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 43 of 84 PageID #:
                                     1931
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 44 of 84 PageID #:
                                     1932
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 45 of 84 PageID #:
                                     1933
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 46 of 84 PageID #:
                                     1934
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 47 of 84 PageID #:
                                     1935
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 48 of 84 PageID #:
                                     1936
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 49 of 84 PageID #:
                                     1937
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 50 of 84 PageID #:
                                     1938
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 51 of 84 PageID #:
                                     1939
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 52 of 84 PageID #:
                                     1940
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 53 of 84 PageID #:
                                     1941
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 54 of 84 PageID #:
                                     1942
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 55 of 84 PageID #:
                                     1943
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 56 of 84 PageID #:
                                     1944
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 57 of 84 PageID #:
                                     1945
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 58 of 84 PageID #:
                                     1946
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 59 of 84 PageID #:
                                     1947
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 60 of 84 PageID #:
                                     1948
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 61 of 84 PageID #:
                                     1949
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 62 of 84 PageID #:
                                     1950
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 63 of 84 PageID #:
                                     1951
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 64 of 84 PageID #:
                                     1952
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 65 of 84 PageID #:
                                     1953
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 66 of 84 PageID #:
                                     1954
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 67 of 84 PageID #:
                                     1955
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 68 of 84 PageID #:
                                     1956
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 69 of 84 PageID #:
                                     1957
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 70 of 84 PageID #:
                                     1958
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 71 of 84 PageID #:
                                     1959
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 72 of 84 PageID #:
                                     1960
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 73 of 84 PageID #:
                                     1961
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 74 of 84 PageID #:
                                     1962
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 75 of 84 PageID #:
                                     1963
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 76 of 84 PageID #:
                                     1964
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 77 of 84 PageID #:
                                     1965
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 78 of 84 PageID #:
                                     1966
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 79 of 84 PageID #:
                                     1967
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 80 of 84 PageID #:
                                     1968
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 81 of 84 PageID #:
                                     1969
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 82 of 84 PageID #:
                                     1970
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 83 of 84 PageID #:
                                     1971
Case 1:18-cr-00007-MAC-KFG Document 256-39 Filed 03/29/19 Page 84 of 84 PageID #:
                                     1972
